                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 ALBINO AGUER, A#094696185,                        §
                                                   §
                Petitioner,                        §
 vs.                                               § Civil Action No. 3:19-CV-02827-E-BH
                                                   §
 U.S. IMMIGRATION AND                              §
 CUSTOMS ENFORCEMENT,                              §
                                                   §
                Respondent.                        §

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclusions

of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the

Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the petition for habeas corpus filed under 28 U.S.C. § 2241 will be

DISMISSED without prejudice by separate judgment for failure to prosecute or comply with a court

order under Fed. R. Civ. P. 41(b).

       A certificate of appealability (COA) is not required to appeal in a case under 28 U.S.C.

§ 2241. See Montano v. Texas, 867 F.3d 540, 547 n.8 (5th Cir. 2017). If the petitioner files a notice

of appeal, he must pay the $505.00 appellate filing fee or submit a motion to proceed in forma

pauperis and a properly signed certificate of inmate trust account.

       SO ORDERED.

       Signed February 20, 2020.

                                                     _________________________________
                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE
